douglas p snow and deborah j snow petitioners v commissioner of internal revenue respondent douglas p snow petitioner v commissioner of internal revenue respondent docket nos filed date in r mailed notices of deficiency regarding ps’ and tax years in ps filed petitions with the court ps moved to dismiss for lack of jurisdiction alleging that the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie united_states tax_court reports notices of deficiency had not been mailed to ps’ last_known_address and were therefore invalid r also moved to dismiss for lack of jurisdiction because the petitions were untimely these cases were assigned to a special_trial_judge who wrote an initial report granting ps’ motions to dismiss because of the amounts in issue the decisions in these cases were required by statute to be made by a regular judge after the special_trial_judge submitted his initial report for review the report was rewritten to grant r’s motions to dismiss rather than ps’ motions a regular judge adopted the rewritten report and then entered orders dismissing for lack of jurisdic- tion on date see snow v commissioner tcmemo_1996_457 the orders which are treated as decisions became final on date in date the court informed ps that the initial report of the special_trial_judge had proposed to grant ps’ motions the court sent ps a copy of the initial report this notification was in reaction to 544_us_40 on date ps filed motions for leave to file motions to vacate the orders of dismissal that had become final on date held as a general_rule the finality of a tax_court decision is absolute the recognized exceptions are when there has been a fraud on the court or when the decision was void because the court did not have jurisdiction to enter the decision here there was no fraud on the court and the court clearly had jurisdiction to decide whether we had jurisdiction to redetermine the deficiencies involved ps’ motions will be denied jonathan p decatorsmith for petitioners george w bezold for respondent opinion ruwe judge the matter before us concerns petitioners’ motions for leave to file motions to vacate orders of dis- missal the motions were filed on date the orders of dismissal that petitioners’ motions seek to vacate were entered on date pursuant to our opinion in snow v commissioner tcmemo_1996_457 background the petitions in these cases were filed in regarding notices of deficiency for the taxable years and the notices of deficiency had been mailed in date proposed motions to vacate were embodied in petitioners’ motions for leave to file verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie snow v commissioner shortly after the petitions were filed the parties each moved to dismiss for lack of jurisdiction petitioners alleged that the notices of deficiency were invalid because they had not been sent to petitioners’ last_known_address as required by sec_6212 respondent alleged that the notices of defi- ciency had been sent to petitioners’ last_known_address and were valid but that the petitions had not been filed within the 90-day period following the dates on which the notices of deficiency had been mailed as required by sec_6213 the court granted respondent’s motions to dismiss holding that the notices of deficiency were valid and the petitions were untimely sec_7459 provides that if the tax_court dismisses a proceeding for lack of jurisdiction an order to that effect shall be entered in the records of the tax_court and the decision of the tax_court shall be held to be rendered upon the date of such entry a n order of dismissal for lack of jurisdiction is treated as the court’s decision 127_tc_109 sec_7481 provides that the decision of the tax_court becomes final upon the expiration of the time allowed for filing an appeal sec_7483 provides that a notice of appeal must be filed within days after the decision of the tax_court is entered petitioners did not appeal and the court’s decisions became final on date petitioners’ motions for leave to file motions to vacate come over years after the decisions in these cases became final petitioners however argue that special circumstances war- rant vacating these decisions these circumstances require some explanation the decisions in these cases were entered by judge daw- son and were based on an opinion of special_trial_judge goldberg with which judge dawson agreed see snow v commissioner tcmemo_1996_457 pursuant to sec_7443a the chief_judge may assign certain types of cases to be heard by a special_trial_judge in cases such as peti- unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules of prac- tice and procedure applicable to the relevant events the tax_court is composed of judges appointed by the president and several special trial judges appointed from time to time by the tax court’s chief_judge judge dawson was appointed by the president verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie united_states tax_court reports tioners’ which involved disputed deficiencies exceeding dollar_figure sec_7443a required a presidentially appointed judge hereinafter regular judge to make the decision see rule sec_180 sec_181 and sec_183 as they existed prior to amendment in at the time the instant cases were decided it was the practice of the court to have the report of a special_trial_judge in such a case submitted to the chief_judge who would then assign it to a regular judge for review adoption and entry of decision if upon review the regular judge dis- agreed with the special trial judge’s report the two would confer and changes might be made through a collaborative process see 544_us_40 the special trial judge’s initial report in these cases which was submitted to the chief_judge pursuant to rule b had proposed to grant petitioners’ motions to dismiss for lack of jurisdiction because the notices of deficiency had not been properly sent to petitioners’ last_known_address in arriving at this conclusion the initial report emphasized cer- tain facts and circumstances that occurred after the mailing of the notices of deficiency after the special_trial_judge submitted his initial report to the chief_judge the report was rewritten the rewritten report explained that the appropriate test for deciding whether the notices were properly addressed was whether at the time the notices of deficiency were mailed the internal_revenue_service irs knew or should have known that peti- tioners had moved to a new address see 907_f2d_517 5th cir rev’g 92_tc_949 864_f2d_1191 5th cir 93_tc_22 using this anal- ysis the revised report considered facts occurring after the mailing of the notices of deficiency to be irrelevant and held that the notices of deficiency had been mailed to petitioners’ last_known_address as a result the revised report held that the notices of deficiency were valid and that respondent’s motions to dismiss should be granted because the petitions were untimely judge dawson then adopted the revised report which appears at tcmemo_1996_457 and on date entered the orders decisions granting respondent’s motions to dismiss for lack of jurisdiction the amount is now dollar_figure see sec_7443a c verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie snow v commissioner in accordance with rule in effect from to it was the tax court’s practice to treat a special trial judge’s initial report submitted to the chief_judge for adop- tion and decision by a regular judge as an internal docu- ment therefore special trial judges’ initial reports were not made available to the parties only the adopted reports and the decisions were served on the parties see ballard v commissioner u s pincite years later in a case handled under rule as it existed from to was heard by the united_states supreme court in ballard the supreme court held that for purposes of appealing a tax_court decision the parties were entitled to have access to a copy of the special trial judge’s initial report the supreme court held that this was required because an appellate court could not otherwise review whether the regular judge had properly followed rule which required that the regular judge give due regard to the fact that the special_trial_judge had the opportunity to evaluate the credibility of witnesses and give the special trial judge’s findings_of_fact the presumption of correctness neither ballard nor rule required the reviewing judge to always accept the findings of the special_trial_judge rule permitted the reviewing judge to modify or reject the special trial judge’s report in whole or in part after giving it due regard and the presumption of correctness in reaction to the ballard opinion the tax_court revised its rules so as to prospectively provide the parties a copy of the initial report of the special_trial_judge and allow them to comment on that report before it was reviewed by a regular judge see rule effective date and amendments to rules_of_practice and procedure of the united_states tax_court with explanatory notes 125_tc_339 the court also attempted to find initial copies of special trial judges’ reports that had previously been sub- mitted for review and adoption the initial reports which could be found were then served on the parties the initial report of special_trial_judge goldberg was served on peti- tioners by an order dated date the date order stated the supreme court decided in ballard v commissioner u s ll continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie united_states tax_court reports petitioners’ motions that are now under consideration were filed almost years after petitioners first learned of the spe- cial trial judge’s initial report and over years after the decisions had become final petitioners allege that after receiving the special trial judge’s initial report in date they began exploring all options to obtain representa- tion for the purpose of vacating the decisions that had been entered in petitioners state that they contacted numerous attorneys foundations senators and congress- men in their effort but to no avail they allege that it was not until late in that they were able to obtain their cur- rent counsel who filed the motions now under consideration in date respondent opposes petitioners’ motions on the grounds that the court is without jurisdiction to grant petitioners’ motions to vacate the decisions that have long been final and that the opinion of the court reported at tcmemo_1996_457 is a correct application of the law to the facts discussion rule provides that any motion to vacate a decision shall be filed within days after the decision is entered unless the court otherwise permits petitioners’ motions were not filed within days in order for petitioners’ pro- that draft opinions submitted to the chief_judge by special trial judges under rule b of the court’s rules_of_practice and procedure should have been available to the parties from until issuance of the supreme court’s opinion in ballard this court did not file the draft opinions of special trial judges submitted under rule b in retro- spect and considering the supreme court’s holding draft opinions would have been filed and included in the public file accordingly the court has decided that retained special_trial_judge draft opinions will be filed and thereafter made publicly available the court recently conducted a search for retained copies of initial draft opinions submitted by special trial judges to the chief_judge under rule b a draft opinion was retained in the above-captioned cases in which a special trial judge’s draft opinion was adopted under the procedures of rule b the foregoing considered it is ordered that the clerk of the court file a copy of the special trial judge’s draft opinion submitted to the chief_judge under rule b and serve the same on the parties to these cases and it is further ordered that the decisions in these cases are final under sec_7481 and remain in full force and effect verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie snow v commissioner posed motions to vacate to be considered rule required petitioners to file motions for leave to file their motions to vacate the granting of such motions lies within the sound discretion of the court stewart v commissioner t c pincite see also 113_f3d_670 7th cir aff ’g tcmemo_1995_209 but before we can exercise any discretion we must have jurisdiction when jurisdiction is in issue it is clear that we have juris- diction to decide whether we have jurisdiction stewart v commissioner t c pincite thus we must first deter- mine whether we have jurisdiction to grant the requested relief as we stated in stewart in order for us to consider the substantive merits of petitioner’s motion for leave we must still have jurisdiction except for very limited excep- tions none of which applies here this court lacks jurisdiction once a decision becomes final within the meaning of sec_7481 859_f2d_115 9th cir affg 86_tc_1319 235_f2d_97 9th cir affd 352_us_1027 as relevant here a decision of the tax_court becomes final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time sec_7481 sec_7483 provides that a notice of appeal may be filed within days after a decision is entered as previously explained an order of dismissal for lack of jurisdiction is treated as the court’s deci- sion id fn ref omitted sec_7481 provides for the finality of a tax_court decision upon the expiration of the time for appeal there were no appeals in these cases our jurisdiction in a case where our previous decision has become final is severely limited by both statute and caselaw as a general_rule the finality of a decision is absolute see abatti v commissioner t c pincite there are very few exceptions 122_tc_264 aff ’d 412_f3d_366 2d cir one exception is where there was a fraud on the court see 441_f2d_930 9th cir vacating 52_tc_295 387_f2d_689 7th cir cinema ‘84 v commissioner t c pincite 64_tc_741 aff ’d without pub- lished opinion 538_f2d_314 2d cir see also 511_f2d_929 2d cir we have also vacated an otherwise final_decision in a situa- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie united_states tax_court reports tion where the court had never acquired jurisdiction to make a decision see 90_tc_103 accord 723_f3d_857 7th cir vacating and remanding 136_tc_539 868_f2d_1081 9th cir 69_tc_999 we may also cor- rect a final_decision where a clerical_error in the decision is discovered after the decision has become final 144_f3d_495 7th cir aff ’g tcmemo_1995_294 here it is clear that there was neither fraud on the court nor clerical_error and that we had jurisdiction for purposes of deciding whether to dismiss petitioners’ cases for lack of jurisdiction petitioners make no argument to the con- trary in cinema ’84 we noted that the court_of_appeals for the sixth circuit had previously held that a final_decision of the tax_court could be vacated in situations involving mutual mistake see 219_f2d_610 6th cir but that in a more recent case 51_f3d_618 6th cir the court_of_appeals for the sixth circuit held that reo motors inc was overruled by the supreme court in 352_us_1027 and that the court would no longer fol- low the rationale of reo motors inc cinema ’84 v commis- sioner t c pincite in 365_f3d_131 2d cir the court explained the finality of tax_court decisions stating s ection of the internal_revenue_code provides that a decision of the tax_court becomes final u pon the expiration of the time allowed for filing a petition for certiorari if the decision of the tax_court has been affirmed or the appeal dismissed by the united_states court_of_appeals and no petition for certiorari has been duly filed sec_7481 in considering the predecessor to sec_7481 the supreme court ruled that after an order of the tax_court has become final the statute deprives us of jurisdiction over the case 321_us_225 see also 235_f2d_97 9th cir the court recognized that the usual rules of law applicable in court procedure must be changed to achieve the finality needed in the realm of tax decisions see simpson u s pincite verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie snow v commissioner the rule_of finality can result in either the taxpayer or the commissioner receiving a benefit that would not have been available had an error been corrected before a decision became final we do not have equitable power to expand our jurisdiction see 484_us_3 113_f3d_670 7th cir 92_tc_776 as we stated in cinema ’84 v commissioner t c pincite finally movant alleges that the court’s affirmance of respondent’s determinations created a whipsaw that is patently unreasonable unfair unjust and inequitable we are willing to assume that this is also correct but the fact is that none of these allegations standing alone or together constitute a fraud on the court or other valid reason for vacating a final_decision of this court fn ref omitted when a tax_court decision becomes final and there is no jurisdiction in any other federal court lack of jurisdiction trumps equity for example in 494_us_596 the taxpayer who had been the administra- trix of her former employer’s estate received substantial pay- ments from the deceased employer’s brother those payments were reported on a federal gift_tax_return and the gift_tax was paid_by the taxpayer subsequently the irs examined the taxpayer’s income_tax return for the year in which she received the payments and determined that the payments were taxable_income rather than gifts the taxpayer peti- tioned this court and we decided that the payments were taxable_income subsequently the taxpayer filed a claim_for_refund of the gift_tax the irs denied the claim in subse- quent litigation over the erroneously paid gift_tax the united_states supreme court held that the statute deprived the dis- trict court of jurisdiction over the action for refund of the gift_tax noting that dalm does not seek to invoke equitable_recoupment in determining her income_tax_liability she has already litigated that liability in the tax_court without raising a claim of equitable_recoupment and is foreclosed from relitigating it now dalm u s pincite here as in for a discussion of the hardships that can result from the rules gov- erning finality see 81_tc_949 ndollar_figure verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie united_states tax_court reports dalm our decisions have become final as a result we do not have jurisdiction to modify the decisions recently the court_of_appeals for the seventh circuit addressed the issue of our jurisdiction to vacate decisions that had become final where the decisions contained clerical errors in 723_f3d_857 7th cir the court_of_appeals held that the tax_court had no jurisdiction to vacate an incorrect decision that had become final stating our case law makes it clear that absent a fraud that infected the tax court’s decision the tax_court cannot vacate a decision that has become final here the tax_court issued its decisions on june and those decisions became final on date the commissioner does not contend that the june decisions were the result of fraud con- sequently the tax_court did not have the authority to vacate those decisions instead as was done in michaels the tax_court should have corrected the initial decisions without vacating them finally both petitioners and respondent rely on an unre- ported case decided by the court_of_appeals for the fifth cir- cuit to which these cases are appealable see 237_fedappx_932 5th cir in denying hilal’s motion to vacate a tax_court decision where the motion was filed almost two years after the decision became final the court_of_appeals stated as a general_rule once a decision of the tax_court becomes final the tax_court lacks jurisdiction to vacate that decision see eg 220_f3d_1255 11th cir courts have made exceptions to the finality rule in only three situa- tions id these exceptions to the general_rule must be construed nar- rowly so that the finality of judgments is preserved id the first excep- tion to the finality rule is when the tax_court may have originally lacked jurisdiction to enter a final_decision 868_f2d_1081 9th cir the rationale for this exception is that it would border on absurdity to prevent the tax_court on jurisdictional grounds from vacating a decision it lacked jurisdiction to enter in the first place id pincite some circuits also allow an exception to the finality rule when there is a fraud upon the court see eg 113_f3d_670 7th cir the third possible exception to the finality rule is for mutual mistake where the tax_court decision was predicated on the parties’ stipulation and both the government and fifth cir r provides that except under limited circumstances not relevant here unpublished opinions issued on or after date are not precedent however an unpublished opinion issued after date may be cited pursuant to fed r app p a verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie snow v commissioner the taxpayer concede they mistakenly entered into the stipulation 859_f2d_115 9th cir the validity of this third exception is questionable see eg harbold f 3d pincite 122_f2d_324 9th cir the tax_court lacks juris- diction to vacate its decision on other grounds including newly discov- ered evidence an intervening change in the law and excusable neglect 387_f2d_689 7th cir 441_f2d_930 9th cir hilal v commissioner fed appx pincite none of the recognized exceptions to finality is present here we had jurisdiction in to decide the question of our jurisdiction and to grant respondent’s original motions to dismiss for lack of jurisdiction indeed dismissal for lack of jurisdiction was also the remedy petitioners sought albeit for different reasons than respondent there is no allegation or evidence of fraud on the court finally there is no allegation or evidence of mutual mistake or clerical_error petitioners nevertheless argue that we should override the above precedents by applying rule b of the federal rules of civil procedure specifically rule b and paragraph c requires that motions pursuant to paragraph b and shall be made within a reasonable_time our rule b provides that where there is no applicable rule we may give weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand rule b of the federal rules of civil procedure allows for relief from a judgment that is void a judgment that was fed r civ p b provides in part b grounds for relief from a final judgment order or proceeding on motion and just terms the court may relieve a party or its legal rep- resentative from a final judgment order or proceeding for the fol- lowing reasons mistake inadvertence surprise or excusable neglect newly discovered evidence that with reasonable diligence could not have been discovered in time to move for a new trial under rule b fraud whether previously called intrinsic or extrinsic misrepre- sentation or misconduct by an opposing party the judgment is void the judgment has been satisfied released or discharged it is based on an earlier judgment that has been reversed or vacated or applying it prospectively is no longer equitable or any other reason that justifies relief verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie united_states tax_court reports made by a court that was without jurisdiction is a void judg- ment see 868_f2d_1081 9th cir 90_tc_103 as previously explained a tax_court decision is considered void when the court lacked jurisdiction to make the decision such a void decision can be vacated however as also pre- viously explained because petitioners filed petitions we had jurisdiction to decide our jurisdiction which is what we did in dismissing these cases in petitioners also allege that because they did not receive notice of the special trial judge’s initial report in time to timely appeal they were deprived of due process and the decisions are void petitioners cite no cases where an alleged due process violation was grounds for vacating a final tax_court decision indeed a long line of previously cited cases severely restricts our jurisdiction to vacate a final_decision to the narrow circumstances previously stated rule b of the federal rules of civil procedure allows relief for any other reason that justifies relief from the operation of the judgment however the previously cited authorities narrowly restrict the reasons that can be used petitioners cite no cases that have held that the failure to provide the initial special trial judge’s report was a violation of due process in this regard we note that our decision in snow v commissioner tcmemo_1996_457 did not deprive petitioners of a forum in which to contest their tax_liabilities in that opinion we advised petitioners as follows petitioners are not without_recourse because they paid the defi- ciencies interest and penalties in full on date the time for filing a claim_for_refund has not yet run sec_6511 if a timely refund claim is disallowed by respondent petitioners could file a suit_for_refund in the u s district_court or the u s court of federal claims and thus litigate the merits of their tax_liabilities for the years in question id slip op pincite n as far as we know from the record petitioners have not filed claims for refund it therefore appears that petitioners may now be barred by sec_6511 from obtaining any refunds for the years and regard- less of whether we were to grant their current motions see sec_6511 as the supreme court stated in 494_us_596 unless a claim_for_refund of a tax has been filed within the time limits imposed by sec_6511 a suit_for_refund regardless of whether the tax is alleged to have been ‘erroneously ’ ‘illegally ’ or ‘wrongfully collected ’ sec_1346 sec_7422 may not be maintained in any court verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie snow v commissioner to override the finality of tax_court decisions and none of those reasons exists here finally even if we had jurisdiction to exercise discretion to vacate under paragraph b or paragraph c requires that such motions be made within a reasonable_time peti- tioners’ motions were made almost years after petitioners received our date order and a copy of the special trial judge’s initial report while petitioners allege that they immediately began seeking assistance from various quarters we find this explanation insufficient to establish that their motions were filed within a reasonable_time as required by paragraph c for the foregoing reasons we will deny petitioners’ motions for leave to file motions to vacate appropriate orders will be issued f as explained supra note the passage of time can prove fatal to relief even if taxes were erroneously collected in petitioners’ proposed motions to vacate they ask this court to order the refund of the tax deficiencies that they paid on date we have held that we have no jurisdiction over the deficiency determinations in these cases indeed we would have lacked jurisdiction even if we had granted petitioners’ motions to dismiss for lack of jurisdiction lacking ju- risdiction over the deficiencies we have no power to order a refund see sec_6213 which provides in pertinent part the tax_court shall have no jurisdiction to enjoin any_action or proceeding or order any refund under this subsection unless a timely petition for a redetermination of the deficiency has been filed and then only in respect of the deficiency that is the subject of such petition verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a snow jamie
